*543ON MOTION FOR REHEARING
PATTERSON, Judge.
We grant the motion for rehearing and certification of Allen’s Creek Properties, Inc., to the extent that we add to our opinion filed April 5, 1995, the following question which we certify to the supreme court as being of great public importance:
MAY A MUNICIPALITY REFUSE TO PROVIDE SEWER SERVICE, OR CONDITION THE PROVISION OF SEWER SERVICE ON ANNEXATION, AS TO NONRESIDENTS LOCATED WITHIN ITS EXCLUSIVE SEWER SERVICE TERRITORY ESTABLISHED PURSUANT TO INTER-LOCAL AGREEMENTS WITH NEIGHBORING MUNICIPAL SEWER SERVICE PROVIDERS?
FRANK, C.J., and PARKER, J., concur.